DETAILED CORRESPONDENCE

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Disposition of Claims
Claims 1, 3-15, 19 and 21-24 are pending in the application.  Claims 2, 16-18 and 20 have been cancelled.  Claims 11-15 and 19 are withdrawn from consideration due to Applicant’s elections. 

Claim Rejections - 35 USC § 103

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action. 

Claims 1, 3-10 and 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over Bauer et al. (US 2012/0097907 A1) in view of Cao et al. (US 2009/0260770 A1).

Regarding claims 1, 4-6 and 21, Bauer et al. (“Bauer”) teaches compositions that include an aerogel component (a filler as claimed) (Abstract and claim 15).  Bauer teaches that the composition can be in the form of a dry mixture, solution, dispersion, suspension, slurry, paste, a dried or cured product, such as a solid, e.g., a self-supporting rigid composite, a multilayered composite, made, for instance by laminating together aerogel blankets, and so forth ([0014] and [0071]).  Bauer teaches that, in implementations, a composite in the form of a coating is produced by applying the slurry to a substrate, e.g., a wall, ceiling, door, frame, piping, dry wall, facades, insulation boards such as for example, mineral wool boards or bats (a fibrous panel as claimed), finished articles and many other types of surfaces and allowing the slurry or paste to dry (harden), forming a composite coating onto the substrate (see [0100] and [0048]).  Bauer further teaches that the composition, e.g., as a dry blend or slurry, can be incorporated in raw materials employed to manufacture bricks, dry wall, siding or roofing materials, tiles, ceiling tiles, paints and so forth ([0113]).

Bauer teaches that, in some examples, the aerogel component is present in the composition in an amount within the range of from about 40 to about 95 volume% ([0042]).  Bauer also teaches that a binder can be combined with the aerogel component in any suitable ratio, wherein examples include but are not limited to aerogel to binder volume ratios within the range of about 150 to about 5 ([0052]).  Bauer teaches that a common type of aerogel is silica-based (an inorganic filler as claimed) ([0019]).  Bauer teaches that examples of binder materials include (among others) silicates, e.g. sodium silicate (an inorganic binder as claimed) ([0047]; also see [0007]).  

Bauer does not explicitly disclose that the fibrous panel comprises starch.  

However, Cao et al. (“Cao”) teaches panels that can be used as ceiling panel products, acoustical panels or tiles (Abstract and [0023]).  Cao teaches that starch is optionally included in the base mat as a binder ([0033]).

It would have been obvious to one having ordinary skill in the art at the time of the invention to have modified the panel of Bauer with starch in order to improve the flexural strength, hardness and/or rigidity of the panels for use in ceiling panel products, as taught by Cao (see [0033]; also see [0023]-[0024]).

With regard to the claimed limitation “the backing side is directed to a plenum above the fibrous panel in a suspended ceiling tile system,” the examiner notes that the coated ceiling tile of Bauer in view of Cao would be capable of being directed as claimed. 

Regarding claims 3, 8 and 21, Bauer teaches that, in some implementations, the composition is prepared using a reduced number of ingredients, wherein for example, using either an inorganic binder or an inorganic binder-containing formulation, but not both, can simplify preparation protocols and decrease costs ([0007] and claim 15).

Regarding claims 7 and 9, Bauer teaches that bonding is thought to contribute to self-supporting properties and this bonding may be promoted or enhanced by reactions between CaCO/CaO components in binder-containing formulations and silica surfaces of some types of aerogel, with the possible formation of calcium-silicate-hydrates ([0111]).  
In the alternative, the examiner notes that, in an embodiment, Bauer teaches that the composition can be in the form of a solid, e.g., a self-supporting rigid composite, a multilayered composite, made, for instance by laminating together aerogel blankets, and so forth ([0014]).  Bauer also teaches that the composition may comprise inorganic fibers such as mineral wool fibers ([0070]-[0071]).  Thus, the examiner notes that a two-layer laminate of Bauer would meet the limitations of claim 1.  In addition, with respect to claims 7 and 9, Cao teaches that typical base mat fillers include both lightweight and heavyweight inorganic materials, wherein examples of heavyweight fillers include calcium carbonate, clay or gypsum ([0034]).

Regarding claim 10, Bauer teaches that, in embodiments, the composition includes a fluid, and that the term "slurry" is meant to include solutions, dispersions, suspensions, pastes and so forth ([0078]).

Regarding claim 22, Cao teaches that typical base mat fillers include both lightweight and heavyweight inorganic materials, wherein examples of heavyweight fillers include calcium carbonate, clay or gypsum ([0034]).  The examiner notes that gypsum is a hydrate of calcium sulfate. 


Claims 23-24 are rejected under 35 U.S.C. 103 as being unpatentable over Bauer et al. (US 2012/0097907 A1) in view of Cao et al. (US 2009/0260770 A1), as applied to claim 1 above, further in view of Rathenow et al. (US PGPUB 2011/0306255). 

Regarding claims 23-24, Bauer in view of Cao remains as applied above.

Kajander in view of Bosco does not explicitly disclose the panel further comprising a backing layer in contact with the backing side, wherein the backing layer comprises unbleached paper, bleached paper, or kraft/aluminum foil.

However, Rathenow teaches a composition including an acid-stable inorganic binder and fibers, wherein the inorganic binder comprises water glass (Abstract).  The fiber material is present as a weave and/or knit and/or scrim and/or net and/or fibrous nonwoven web and/or as hollow fibers (Abstract).  Rathenow also teaches the incorporation of paper combined with (or among) the fiber layers (see Abstract and [0021]).  Rathenow teaches that the composition may form board structures and may have insulating properties ([0031]-[0033] and [0043]-[0044]).

It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the invention to have modified the fibrous mats of Bauer in view of Cao with additional layers such as a weave, knit, scrim net and/or paper in order to obtain structures that have a favorable strength-to-weight ratio and can be made with very delicate geometries for use . 


Response to Arguments

Applicant's arguments filed 2/28/2022 have been fully considered but they are not persuasive. 

Contention (1): Applicant contends that firstly, the applicants again respectfully note that the claims recite that the "cured coating layer is substantially free of an organic polymeric binder," whereas Bauer contemplates the use of such organic polymeric binders. There is no motivation in Bauer to positively exclude organic polymeric binders. 

Regarding this contention, the examiner notes Bauer teaches a composition that includes an organic or inorganic binder, and specifically that using either an organic or inorganic binder, but not both, can simplify preparation protocols and decrease costs ([0005] and [0007]).  Thus, in the examiner’s view, Bauer specifically teaches not including organic binders when inorganic binders are used.

Contention (2): Applicant contends that there is no motivation in Bauer to specifically select sodium silicate as the inorganic binder for a coating applied to a ceiling tile, let alone to provide such a binder in an amount of 10-50 vol.% in combination with a filler in an amount of 50-90 vol.%, based on the total volume of a cured coating layer comprising the same.

Regarding this contention, the examiner notes that the claims do not require specific selection of only sodium silicate (e.g., claim 4 is directed to the inorganic binder comprising metal silicates selected from a group that includes sodium silicate and combinations with other 

Contention (3): Applicant contends that the Office points to the disclosure in Bauer of the broadest range of about 40 to about 95 vol.% for the aerogel component, and the broadest range of aerogel to binder volume ratio of about 150 to about 5.  Applicant contends that starting from 50-90 vol.% of the aerogel component, based on the total volume of the cured coating layer when dried, one must specifically select an aerogel to binder volume ratio between 9 and 5 in order to arrive at a coated layer falling within the claimed concentrations and the disclosure of Bauer, and that however, Bauer specifically discloses that preferably the aerogel to binder volume ratio is in the range of 90 to 30. 

Regarding this contention, the examiner notes Bauer teaches that the aerogel component is present in the composition in an amount within the range of from about 40 to about 95 volume%, preferably in an amount within the range of from about 60 to about 95 volume% ([0042]).  Bauer also teaches that examples of ratios include but are not limited to aerogel to binder volume ratios within the range of about 150 to about 5, preferably within the range of from about 150 to about 10, more preferably in the range of 90 to 30 ([0052]).  As calculated by the examiner, although an aerogel to binder volume ratio of 90/1 to 30/1 would be outside of the claimed range, Bauer does teach an example of an aerogel to binder volume ratio of 5/1, which corresponds to an aerogel vol% of 5/(5+1) = 83 vol% and a binder vol% of 1/(5+1) = 17 vol%, which overlaps with the claimed range.  Thus, Bauer’s examples meet the claimed limitations.  In addition, the examiner notes that applicant has not shown criticality of the claimed range.

Contention (4): Applicant contends that the Bauer discloses a number of substrates and does not provide any specific teaching that a cured coating layer as claimed will address any specific problems relating to a ceiling tile.

Regarding this contention, the examiner notes that Bauer teaches compositions that have low thermal conductivity and/or that combine two or more desirable properties such acoustic and/or mechanical properties ([0003] and [0006]).  Bauer also specifically discloses these and other advantages as being useful for ceilings ([0006], [0100] and [0113]).  In addition, the examiner notes that the fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).



Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kevin Worrell whose telephone number is (571)270-7728.  The examiner can normally be reached on Monday-Friday. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marla McConnell can be reached on 571-270-7692.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Kevin Worrell/Examiner, Art Unit 1789                                                                                                                                                                                                        
/ELIZABETH C IMANI/Primary Examiner, Art Unit 1789